Citation Nr: 0111534	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  97-04 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29 (2000) because of 
hospitalization in excess of 21 days for a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1971 to February 
1973.  He served in the Republic of Vietnam from September 
1971 to March 1972.

This appeal arises from a February 1996 decision of the 
Buffalo, New York, Regional Office (RO) which denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and a temporary total disability evaluation 
under the provisions of 38 C.F.R. § 4.29 for a period of 
hospitalization.  The veteran appealed these determinations.

In the substantive appeal (VA Form 9) received in November 
1996, a hearing was requested before a traveling member of 
the Board of Veterans' Appeals (Board) sitting at the RO.  
However, this hearing request was withdrawn in June 1997.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000 § 3, Pub. L. 106-475, 
(to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
VA's adjudication process.  As these procedures could not 
have been followed by the RO at the time of the above 
referenced rating decision, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), VA must first 
notify the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a notification must, 
(a) identify the specific records the Secretary is unable to 
obtain; (b) briefly explain the efforts that the Secretary 
made to obtain those records; and (c) describe any further 
action to be taken by the Secretary with respect to the 
claim.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the diagnostic criteria of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed. 1994) (DSM-IV), credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 
C.F.R. §§ 3.304, 4.125 (2000).  The actual existence of an 
event alleged as a "stressor" that results in PTSD, though 
not the adequacy of the alleged event to cause PTSD, is an 
adjudicative, not a medical determination.  Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  The sufficiency of the stressor 
is a medical determination and adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In this case, the veteran served as a light weapons 
infantryman, a military occupational specialty (MOS) clearly 
associated with front line combat operations.  His service 
personnel records and Department of Defense's [DOD] DD Form 
214, however, indicate that he was not awarded any badge or 
decoration for valor or combat service (i.e., Combat 
Infantryman's Badge (CIB)).  As there is not sufficient 
evidence at this time to presume that the veteran engaged in 
combat with the enemy, there must be corroborative evidence 
of the claimed in-service stressors, to include stressors 
which allege combat service.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); see also 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. §§ 3.304(d), (f).  

Service personnel records indicate that the veteran served 
from September 1971 to March 1972 in the Republic of Vietnam.  
Part of this service was with line companies of the 12th 
Calvary (Airmobile), 502nd Infantry (Airmobile), and 501st 
Infantry.  The appellant, however, also spent approximately 
two months during the middle of his Vietnam service singing 
in the "chorus" of the 101st Infantry Division's band.  At 
his hearing on appeal in October 1997, the veteran's 
representative contended that the veteran was "entitled and 
authorized" the award of a CIB.  The service records do not 
indicate that such a decoration was given to the veteran.  

It is unclear whether his interrupted service with a line 
company or the short duration of his overall Vietnam service 
was the reason for not being awarded the CIB.  In any event, 
the Board hereby informs the veteran and his representative 
that the Board does not have jurisdiction to officially 
determine if a veteran is entitled to a military award or 
decoration.  At this point only the Army Board of Correction 
of Military Records may authorize an award of the CIB.  If 
the veteran feels that he is entitled to the award of a CIB 
for his service in Vietnam, he is should take appropriate 
action.

Based, however, on the recently revised duty to assist to be 
codified at 38 U.S.C. § 5103A, the RO should contact the 
Commanders of the U. S. Army Personnel Command (PERSCOM) and 
Army Reserve Personnel Center (ARPERCEN) and request that 
they verify whether the veteran has been awarded the CIB.  
Along with this request, a copy of the veteran's service 
personnel records should be sent and these offices should be 
asked to determine whether the veteran is entitled to the 
award of a CIB based on his Vietnam service.  See AR 600-8-
200, Section II (February 25, 1995).

Additionally, under the new law, a veteran is entitled to a 
VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and service.  
38 U.S.C. §  5103A(d).  In the case of a claim for PTSD, this 
nexus opinion is needed to determine whether any verified 
stressors are related to the current PTSD.  See Cohen, 10 
Vet. App. at 142.  A review of the VA psychiatric 
examinations of record indicates that no verified stressors 
have been identified for the examiners by the VA.  Since the 
Board cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion based on review of the entire record.  Colvin, 1 Vet. 
App. at 175.

A review of the veteran's service personnel records indicate 
that he served with "A-4 (AMBL)", 12th Cavalry from 
September 1, to November 5, 1971; Company C, 2nd Battalion 
(Airmobile), 502nd Infantry from November 6 to 13, 1971; 
Company A, 2nd Battalion (Airmobile), 502nd Infantry from 
November 14 to 30, 1971; Headquarters and Headquarters 
Company & Band DISCOM (Airmobile)" from December 1, 1971 to 
January 8, 1972; "Headquarters and Headquarters Company & 
Band," 101st Support Group, 101st Airborne Division from 
January 9, 1972 to February 6, 1972; and Company E, 2nd 
Battalion, 501st Infantry from February 7, 1972 to March 11, 
1972.  The claims file indicates that the veteran has alleged 
the following in-service stressors:

1.)  Witnessed a "PFC Leon Corbett" be mortally 
wounded while operating in the DMZ near Quang Tri, 
Vietnam, sometime in September 1971.

2.)  Witnessed his unit's First Sergeant be 
severely wounded by explosion of claymore mines 
outside of his "hooch" at Quang Tri sometime 
between September and November 1971.

3.)  Missing a helicopter from "China Beach", 
Vietnam, on December 25, 1971 that later crashed in 
Cau Hai Lagoon and killed Robert Killebrew and 
"Doc" Jackson.

4.)  Destroyed enemy land mine during a convoy on 
an undisclosed date.

5.)  Participated in firefight to defend base at 
"Phu Bai" or "Chu Bai" in January 1971.  Battle 
resulted in base being overrun by enemy.  

6.)  Helped load wounded soldiers on helicopter on 
undisclosed dates.

7.)  Being involved in four to five combat actions 
on undisclosed dates. 

8.)  Being exposed to enemy sniper and mortar 
attack at various times on undisclosed dates.

Under the recently passed new legislation, attempts must now 
be made to try and identify each of these stressors.  While 
efforts have been undertaken by the RO, the efforts taken 
have not been as exhaustive as required by the new 
legislation.  In addition, the U. S. Armed Services Center 
for Research of Unit Records (Center) identified in August 
1998 additional sources of information regarding the 
veteran's military service.  These include Morning Reports 
(DA Form 1) held by the National Personnel Records Center 
(NPRC).  It appears that the RO has not attempted to retrieve 
these records nor has it informed the veteran of their 
existence and possible importance to his claim.  Development 
of these records must be completed.

It appears that the veteran's claim for a temporary total 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.29 pertains to a period(s) of hospitalization for 
treatment of PTSD.  As his service connection claim regarding 
this disability has yet to be decided, these claims are 
inextricably intertwined.  Hence, the 38 C.F.R. § 4.29 issue 
is held in abeyance until the below development is completed.  
See Hoyer v. Derwinski, 1 Vet. App. 208 (1991).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact both the U. S. 
Army's Personnel Command (PERSCOM; ATTN: 
TAPC-PDA, Alexandria, VA, 22332-0471), 
and the Army Reserve Personnel Center 
(ARPERCEN; ATTN: DARP-PAS-EAW, 9700 Page 
Boulevard, St. Louis, MO, 63132-5200) and 
request that they verify whether the 
veteran was awarded the CIB, or whether 
he is entitled to a retroactive award of 
the CIB based on his service in Vietnam.  
To facilitate an answer the RO should 
provide copies of the veteran's service 
personnel records to each office.  All 
logical leads presented by the noted 
offices must be pursued.  Efforts to 
secure these records must continue until 
the RO is reasonably certain these 
records do not exist or further efforts 
would be futile.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  Then, in an effort to ensure that an 
attempt is made to verify each and every 
claimed stressor, the RO should contact 
the veteran and his representative and 
request a comprehensive statement 
containing as much detail as possible 
regarding each of the above claimed in-
service stressors.  The veteran's 
statement should include such detail as 
the dates (within 7 days), precise 
locations, and an itemized description of 
events, exact units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, unit assignments, and any other 
identifying details.  The veteran is 
hereby informed that the United States 
Court of Appeals for Veterans Claims has 
held that asking him to provide the 
underlying facts, i.e., the names of 
individuals involved, the dates, and the 
places where the claimed events occurred, 
does not constitute either an impossible 
or an onerous task.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

3.  Thereafter (or after a reasonable 
time has passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, a copy of the 
veteran's DD 214 and all associated 
service personnel documents should be 
sent to the United States Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia 22150.  
The Center should be asked to verify the 
occurrence of the incidents and any 
indication of the veteran's involvement 
therein.  Additionally, the RO should 
inform the Center of the veteran's 
service in the above noted units and 
request any histories or unit reports 
available at the company or battalion 
level during the indicated periods.  This 
development must be undertaken even if 
the veteran fails to provide any 
additional information concerning his 
claimed stressors.  

If the Center indicates that the 
veteran's claimed stressors could be 
verified through his units' Morning 
Reports or other available government 
documents, the RO should attempt to 
obtain the relevant documents through the 
National Personnel Records Center or 
other identified government agency.  The 
RO should specifically request from the 
NPRC unit records (to include Morning 
Reports, unit histories, operational 
reports, etc.) for the indicated units.  
The veteran should also be notified of 
the existence of these records and their 
importance to his claim.  If such records 
are unavailable, the NPRC should be 
specifically requested to so indicate in 
writing.  Efforts to secure these records 
must continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  Careful 
documentation of all stressor development 
is vital.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

4.  The RO should then review the file 
and make a specific written determination 
with respect to whether the veteran 
actually served in combat.  If the 
determination is negative, then a 
determination should be made on whether 
the veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  In reaching 
this determination, the RO must address 
any credibility questions raised by the 
record.

5.  If, and only if, a stressor is 
corroborated, and if the benefit sought 
on appeal cannot otherwise be granted, 
then the veteran should be afforded a VA 
psychiatric examination.  If any claimed 
in-service stressor is corroborated by 
the evidence, then the examiner must be 
provided a list of those corroborated 
stressors.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  The examiner 
must then determine if the veteran 
currently suffers with PTSD.  If so, then 
the examiner should determine whether the 
veteran has PTSD based on a corroborated 
stressor.  The examiner is instructed 
that only the verified events listed by 
the RO may be considered as stressors.  
The examiner must utilize the American 
Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS in 
arriving at diagnosing any existing 
psychiatric disability.  If PTSD is 
diagnosed, the examiner must explain how 
each diagnostic criteria is satisfied, 
and identify the evidence relied upon to 
independently verify the stressor used to 
diagnose PTSD.  A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions should 
be clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

8.  The veteran's claims for service 
connection for PTSD and a temporary total 
disability evaluation under the 
provisions of 38 C.F.R. § 4.29 should 
then be readjudicated with consideration 
of all pertinent law, regulations, and 
court decisions.  If the claims remain 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC), which includes any additional 
pertinent law and regulations.  This SSOC 
must specifically inform the veteran and 
his representative of the information, 
lay evidence, or medical evidence 
necessary to substantiate his claims.  
See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The applicable response time 
should be allowed.  This case should then 
be returned to the Board, if in order, 
after compliance with the customary 
appellate procedures.

No action is required of the veteran until he is so informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
decision warranted in this case, pending completion of the 
requested development.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


